Case 19-06013-TLM     Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53   Desc Main
                               Document      Page 1 of 14



                    UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO


 IN RE:
                                            Case No. 17-00450-TLM
 FARMERS GRAIN, LLC,
                                            Chapter 7
       Debtor.


 NOAH G. HILLEN, Trustee,

       Plaintiff,

 v.                                         Adv. No. 19-06009-TLM

 CLARICH FARMS, LLC,

       Defendant.


 v.

 DESERET FARMS, INC.,                       Adv. No. 19-06010-TLM

       Defendant.


 v.

 FRAHM FARM, LLC,                           Adv. No. 19-06011-TLM

       Defendant.




MEMORANDUM OF DECISION - 1
Case 19-06013-TLM         Doc 45     Filed 03/09/20 Entered 03/09/20 14:09:53               Desc Main
                                    Document      Page 2 of 14




 v.

 GW FARMS, LLC,                                      Adv. No. 19-06013-TLM

            Defendant.


 v.

 PETERSON FARMS OF NYSSA,
                                                     Adv. No. 19-06015-TLM
 INC.,

            Defendant.


                             MEMORANDUM OF DECISION


INTRODUCTION

        Farmers Grain, LLC (“Debtor” or “Farmers Grain”) filed a petition for relief under

chapter 11 on April 18, 2017. 1 The case was converted to a liquidation under Chapter 7

on August 15, 2017. A chapter 7 trustee, Noah Hillen (“Trustee”), was appointed.

        In the process of administering the case, Trustee determined that causes of action

to recover alleged preferential transfers should be pursued. At issue here are Trustee’s

complaints commencing adversary proceedings against Clarich Farms, LLC; Deseret

Farms, Inc.; Frahm Farm, LLC; GW Farms, LLC; and Peterson Farms of Nyssa, Inc.,

(collectively the “Defendants”) as reflected in the above conjoined caption. In each such


        1
        Unless otherwise indicated, statutory citations are to the Bankruptcy Code, Title 11 U.S. Code
§§ 101–1532 and citations to “Rule” are to the Federal Rules of Bankruptcy Procedure.


MEMORANDUM OF DECISION - 2
Case 19-06013-TLM      Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53        Desc Main
                                Document      Page 3 of 14



action, Trustee alleges Defendants’ receipt of certain funds from Debtor constitute

preferential transfers under § 547(b). The five Defendants—who are represented by the

same law firm—each dispute Trustee’s basic allegations and contend there was no

preference under § 547(b)(1)–(5) and, if there was a preference, defenses exist under

§ 547(c).

       On January 7, 2020, each Defendant filed a motion for summary judgment under

Rule 7056 (incorporating Fed. R. Civ. P. 56) and LBR 7056.1. On January 15, 2020,

Trustee filed his own motion seeking summary judgment in each case. Defendants’

motions and Trustee’s motions came on for a consolidated hearing on February 12, 2020,

and were taken under advisement following argument of counsel.

       This Decision constitutes the Court’s resolution of the competing motions. This

Decision, and a related Order, will be entered in the docket of each of these adversary

proceedings.

JURISDICTION

       Based on the allegations and statements made pursuant to Rule 7008 in the

complaints and Rule 7012(b) in the amended answers, and further by the express

agreement of counsel for Trustee and Defendants at a joint pretrial conference on May

29, 2019, these adversary proceedings are core proceedings over which the Court




MEMORANDUM OF DECISION - 3
Case 19-06013-TLM         Doc 45     Filed 03/09/20 Entered 03/09/20 14:09:53               Desc Main
                                    Document      Page 4 of 14



exercises jurisdiction, 28 U.S.C. §§ 157, 1334, and in which it enters final orders and

judgments subject to appeal, § 28 U.S.C. 158. 2

SUMMARY JUDGMENT AUTHORITIES

       Summary judgment may be granted if, when the evidence is viewed in a light most

favorable to the non-moving party, there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law. Farmers Grain, LLC v. DC Land

Operating Company, LLC (In re Farmers Grain, LLC), 2018 WL 770360, *2 (Bankr. D.

Idaho Feb. 7, 2018) (citing Thorian v. Baro Enters., LLC (In re Thorian), 387 B.R. 50, 61

(Bankr. D. Idaho 2008) (internal citations omitted)). The Court cannot weigh evidence in

resolving such motions but, rather, is to determine only whether a material factual dispute

remains for trial. Id. A dispute is genuine if there is sufficient evidence for a reasonable

fact finder to hold in favor of the non-moving party. Id. A fact is material if it might

affect the outcome of the case. Id. The initial burden of showing no genuine issue of

material fact rests on the moving party. If that burden can be met, the burden will shift to

the nonmoving party to produce evidence that a genuine issue of material fact does exist.

Id. (internal citations omitted).

       In addition, summary judgment is inappropriate where, in evaluating declarations

and affidavits submitted by the parties, the Court must consider credibility or the weight

to be given testimony. Reynard v. Green Valley Lake Holdings, LLC (In re Resler), 2019


       2
          Farmers Grain was located in Nyssa, Malheur County, Oregon. This Court presides over
bankruptcy cases arising in Malheur County. In re Hess, 2014 WL 2565906, *1, n.6 (Bankr. D. Idaho
June 6, 2014); In re Schiemer, 2009 WL 741887, *1, n.2 (Bankr. D. Idaho Mar. 19, 2009) (citing In re
Vansickle, 350 B.R. 897, 898 n.1 (Bankr. D. Idaho 2006)).


MEMORANDUM OF DECISION - 4
Case 19-06013-TLM       Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53         Desc Main
                                 Document      Page 5 of 14



WL 1510335, *3–4 (Bankr. D. Idaho Mar. 4, 2019) (“It is important, and ordinarily

essential, that the trier of fact be afforded the opportunity to observe the demeanor,

during direct and cross-examination, of a witness whose subjective motive is at issue.”).

The opportunity of counsel to explore testimony through examination and cross-

examination, as well as for the Court to listen to and weigh such testimony in all relevant

regards, are critical aspects of adjudication.

       As the Ninth Circuit once explained:

       Neither party’s evidence established—beyond the declarants’ conflicting
       assertions—whether Albrecht attended training before the fire. The district
       court chose to credit the Sure Marine declaration, however, dismissing
       Albrecht’s contrary declaration as unsubstantiated. In accepting one account
       over the other, the court improperly resolved an evidentiary conflict at the
       summary judgment stage. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
       255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (explaining that “[c]redibility
       determinations, the weighing of the evidence, and the drawing of legitimate
       inferences from the facts” are inappropriate at the summary judgment stage).

 Oswalt v. Resolute Indus., Inc., 642 F.3d 856, 861 (9th Cir. 2011). As also stated in

Anderson: “[I]t is clear enough from our recent cases that at the summary judgment stage

the judge’s function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” 477 U.S. at 249

(citations omitted). Furthermore, “[t]he evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.” Id. at 255 (citation omitted).

DISCUSSION AND DISPOSITION

       A. The parties’ submissions and positions, generally

       As noted above, each Defendant filed its motion on January 7, 2020. In support of

the motion, each Defendant also filed on the same date a brief, several declarations, and a


MEMORANDUM OF DECISION - 5
Case 19-06013-TLM          Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53                   Desc Main
                                    Document      Page 6 of 14



Statement of Disputed/Undisputed Facts (“Statement”). 3 For example, in Hillen v.

Clarich Farms, Defendant filed its motion, a brief in support of the motion, the

Statement, and three declarations (those of Karl Clarich, Defendant’s counsel, and

Chester Millsap, an employee of Farmers Grain). Adv. No. 19-06009-TLM at Doc. Nos.

22–27. Then, on January 15, Trustee filed his own motion, a brief in support of the

motion, a Statement, a declaration of Trustee, and another declaration of Millsap as a

Farmers Grain employee. Id. at Doc. Nos. 29–33. Thereafter, on January 29, Trustee

filed a brief opposing Defendant’s motion, and a “Response” to Defendant’s Statement

challenging its assertion of “undisputed” facts. Id. at 35–36. Later that same day,

Defendant filed a brief opposing Trustee’s motion and a document similarly disputing

Trustee’s Statement. Id. at 37–38. Finally, on February 5, both parties filed reply

briefing. Id. at 39–40.

       Similar filings were made in the other four adversary proceedings. The Court has

reviewed them all. The Court has also evaluated the dockets in the other four cases, and

found that the timing and nature of the submissions are almost identical, including

virtually verbatim assertions in the declarations. While there are some differences

because there are separate Defendant entities, wheat was delivered on separate dates,


       3
           LBR 7056.1(b)(1)(A) provides:
       “(A) The moving party shall provide simultaneously with its [summary judgment] motion,
       in a document separate from all others, a statement of asserted undisputed facts. The
       statement shall not be a narrative but shall set forth each fact in a separate numbered
       paragraph. For each fact, the moving party shall provide a specific citation (including page,
       paragraph, and/or line number as appropriate) to an affidavit, deposition, or other portion
       of the record establishing such fact. Failure to submit such a statement in compliance with
       this rule constitutes grounds for denial of the motion without a hearing.”


MEMORANDUM OF DECISION - 6
Case 19-06013-TLM         Doc 45     Filed 03/09/20 Entered 03/09/20 14:09:53               Desc Main
                                    Document      Page 7 of 14



wheat was paid for on separate dates, and the “Defendant’s declaration” came from

different individuals who describe their own relationship with Farmers Grain, there was

much repetition and such differences do not impact the Court’s analysis of the motions

for purposes of this Decision.

                1. Trustee’s position

        Trustee’s complaints in these cases concern soft white wheat (“SWW”) grown by

Defendants. The parties agree that SWW is harvested in July of each year. At issue here

is the SWW harvested by Defendants in the summer of 2016 and delivered at that time to

Farmers Grain. Trustee seeks to avoid certain payments thereafter made to Defendants in

2017 prior to the April 18, 2017 petition date. To wit:

        Defendant               Date of check(s)                Amount
        Clarich Farms           1/14/17 4                       $65,229.94
        Deseret Farms           4/17/17                         $206,448.74
        Frahm Farm              4/5/17                          $65,777.48
        GW Farms                3/3/17                          $83,746.18
        GW Farms                3/4/17                          $179,758.66
        Peterson Farms          2/17/17                         $167,584.32
        Peterson Farms          2/17/17                         $5,526.30

        Trustee contends Farmers Grain operated a grain elevator business through which

it bought, and thereafter sold, grain including SWW. Trustee contends Defendants’

delivery of the grain at issue in these cases in the summer of 2016 was not a warehousing




        4
          This is more than 90 days prior to the petition date, but Trustee’s amended complaint alleges
this check was “paid within 90 days of the date of the Petition.” Case No. 19-6009-TLM at Doc. No. 6 at
2, ¶ 5. See MBNA America v. Locke (In re Green), 223 F.3d 1064, 1067 n.3 (9th Cir. 2000) (citing
Barnhill v. Johnson, 503 U.S. 393, 398–99 (1992)) (“For purposes of § 547(b), a transfer occurs when the
check is honored by the debtor’s bank.”).
(Continued)


MEMORANDUM OF DECISION - 7
Case 19-06013-TLM         Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53               Desc Main
                                   Document      Page 8 of 14



or bailment (contending, among other things, that Farmers Grain failed to comply with

Oregon statutory requirements for the same). 5 Rather, Trustee argues there was a sale of

the grain to Farmers Grain at the time of delivery by Defendants and similarly situated

farms. Trustee argues Defendants were creditors as a result of such sales, and the

specific payments for the grain here at issue occurred within 90 days of Farmers Grain’s

chapter 11 filing constituting preferential transfers.

               2. Defendants’ position

       The primary contention of each Defendant is that it was not a “creditor” of Debtor

because the SWW was not “sold” to Debtor and, thus, it did not receive a transfer, as a

creditor, on account of an antecedent debt, as required under § 547(b)(1) and (2).

Instead, Defendants posit that Farmers Grain was a “grain storage facility” and would,

under a “statutory bailment relationship,” store the grain delivered by each Defendant

until such time as that Defendant (which regularly monitored the market price for the

commodity) directed that it be sold. Defendant then would receive the value of the grain,

priced as of such date, less a calculated “storage fee.” Defendants also assert several

defenses in the event the Court were to determine they were creditors and the § 547(b)

requirements were met. They argue (a) they had a statutory lien under applicable state

law and thus were not unsecured creditors, (b) the storage and sale was consistent with

the parties’ ordinary course of business; and/or (c) the sale of the grain and payment to

Defendants constituted a contemporaneous exchange. See, e.g., § 547(c)(1)–(3).


       5
           Since Farmers Grain was located in Oregon, Oregon statutory law applies. See Vansickle, 350
B.R. at 898 n.1.


MEMORANDUM OF DECISION - 8
Case 19-06013-TLM      Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53         Desc Main
                                Document      Page 9 of 14



              3. The Millsap declarations

      As noted, Defendants submitted a declaration of Chester Millsap. See, e.g., Case

No. 19-06009-TLM at Doc. No. 27. In it, Millsap states he was an employee of Farmers

Grain and his job included “handling contracts for commodities delivered to Farmers

Grain for sale, and handling scale tickets and other documents for commodities delivered

to Farmers Grain.” Id. at 2. He also states that “Farmers Grain both purchased and

stored commodities.” Id. at 2. He explains:

      If commodities were delivered by a farmer like the Defendant to Farmers
      Grain, it was the practice, on the date of delivery, to have Farmers Grain issue
      a scale ticket to the farmer. . . . Farmers Grain retained a copy of the scale
      ticket to document the delivered commodity. If the commodity was not
      previously contracted or priced upon delivery, then usually the commodity
      would be kept at Farmers Grain until the farmer directed their sale. If not
      priced within approximately 60 days of delivery a “storage” (a common grain
      elevator term) fee was assessed upon the unpriced commodity until such time
      as the farmer ordered the sale.

Id. Millsap says that he, with the input of Galen Jantz (the principal of Farmers Grain),

would track the market price for unpriced commodities “nearly every day” and he would

receive calls from farmers from time to time “to determine the price of their unpriced

commodity on a given day.” Id. Then:

      When Farmers Grain received a sale order from a farmer, normally in an
      email, I would advise Galen Jantz. Based upon that sale order from the
      farmer, Farmers Grain would sell the commodity as directed, and would issue
      a final settlement statement (reflecting a summary of the scale tickets for the
      commodity, the sales price, and deductions for storage). Typically, within a
      few days, Farmers Grain issued the farmer a check, equal to the net amount
      reflected on the final settlement statement. . . . During all of these
      transactions over a period of years, the same storage procedure would be
      followed in each case, as outlined above. It varied little, and it always
      involved the scale tickets, the check, the final settlement statement, all as
      indicated above.


MEMORANDUM OF DECISION - 9
Case 19-06013-TLM         Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53               Desc Main
                                   Document     Page 10 of 14



Id. at 2–3.

       Millsap, however, also executed a declaration that was filed by Trustee. See, e.g.,

Case No. 19-06009-TLM at Doc. No. 33. It added to the statements made in the

declaration he provided Defendants. Id. at 2. He explained the harvest of SWW in July

of each year “generated large amounts of truck deliveries to Farmers Grain’s bins or

elevators[.]” Id. He also declared that “[t]he deliveries of one growers [sic] SWW in

July were co-mingled with all other SWW deliveries from other growers. Farmers Grain

never segregated, tracked, or labelled any delivered SWW received from or for any

specific grower, except for one or two instances of weevil infestations.” Id. He further

explained:

       During and after the SWW harvest and deliveries received in July, Farmers
       Grain shipped large amounts of SWW to buyers in the Tri-Cities WA area.
       These shipments increased cash flow and was necessary to free up bin or
       elevator space in preparation for the corn harvest in October of each year.
       The corn harvest also generated large amounts of truck deliveries of corn to
       Farmers Grain’s bins and elevators. Prior [to] shipping of these large
       amounts of SWW to buyers in the Tri-Cities area, Farmers Grain did not get
       the permission or consent from any of the farmers who originally delivered
       the SWW to Farmers Grain in July.

Id. at 2–3. 6 Millsap further states:

       It was my understanding, that each delivery to Farmers Grain of SWW or
       Corn had to be paid for to the farmer at some time after the deliveries were
       made. Farmers Grain did not issue warehouse receipts to farmers in
       exchange for deliveries of SWW or other grain. No farmer ever came back
       and picked up previously delivered grain.


       6
           Shipping to “buyers” in the Tri-Cities area—not only because Farmers Grain needed elevator
space but also to “increase[] cash flow”—seemingly connotes a sale of the commodity by Farmers Grain.
That in turn raises questions about Farmers Grain’s alleged “storage” of a given farm’s SWW until such
farm directed a sale at a given market price occur, which might even be the following year.


MEMORANDUM OF DECISION - 10
Case 19-06013-TLM         Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53              Desc Main
                                   Document     Page 11 of 14



       Some farmers delivering SWW in July of the year chose to be paid shortly
       after delivery. Some farmers signed a Wheat Contract in advance of harvest
       documenting an “oral agreement to buy and sell” selecting a future date and
       set price to be paid usually in September following the July harvest. Some
       farmers delivering SWW in July of the year, chose to not agree to any date
       for payment or price, but were allowed to defer receipt of payment to a future
       date of their choosing, upon which date a fluctuating market price would be
       quoted and paid. Very few farmers waited until the spring of the following
       year to be paid for their SWW delivered in July of the previous year.

Id. at 3. In addition, Millsap again addressed the question of warehousing grain:

       In my capacity and duties for Farmers Grain in handling deliveries,
       purchases, sales, and payments for grain, I was not aware of any licensing,
       bonding, or insuring of Farmers Grain with any governmental agency
       regarding the storage of grain. I was not aware of any licensing of Farmers
       Grain through the Oregon Department of Agriculture as a “public
       warehouse” or “warehouseman” regarding storage of grain. To my
       knowledge Farmers Grain was not licensed under Oregon law as a “public
       warehouse” or “warehouseman” for grain storage.

Id. at 3–4.

               4. The Statements

       Consistent with LBR 7056.1, the parties provided the Statements setting forth

alleged undisputed facts in support of their respective motions. They also filed responses

to the other’s Statements, contending that certain allegedly undisputed facts were in fact

disputed. 7 For example, Trustee responded to the repeated assertion by Defendants that

Farmers Grain “operated as a grain storage facility” with the repeated assertion that

“Debtor was not licensed or authorized to ‘store’ grain for farmers and did not in fact




       7
           See, e.g., Hillen v. Clarich Farms, LLC, Adv. Proc. No. 19-06009-TLM at Doc. No. 24
(Defendant’s Statement in support of its motion); Doc. No. 31 (Trustee’s Statement in support of its
motion); Doc. No. 36 (Trustee’s response to Defendant’s Statements); Doc. No. 38 (Defendant’s response
to Trustee’s Statement).


MEMORANDUM OF DECISION - 11
Case 19-06013-TLM      Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53         Desc Main
                                Document     Page 12 of 14



store the grain but immediately began reselling the SWW to buyers in Tri-Cities, WA.

Debtor only bought and sold grain.” Id. at Doc. No. 36 at 2-4. In kind, Defendants

responded to Trustee’s Statement (which asserted that Farmers Grain from February 2011

to August 2017 “operated a grain elevator business buying and selling wheat and corn”)

by contending “it is undisputed that Framers Grain operated a grain storage facility at all

times relevant to this adversary proceeding.” Id. at Doc. No. 38 at 2.

       In short, the Statements, and the responses thereto, track the wholly contrary

positions taken by the litigants. Having reviewed the Statements at length, the Court is

confident that only a small subset of factual assertions in the Statements could be

legitimately claimed to be “undisputed” by both parties.

              5. Other submissions

       There are certain documents submitted that reflect actual sales of commodities by

farms, including some Defendants, to Farmers Grain. See, e.g., Adv. Proc. No. 19-6009-

TLM, Doc. No. 32 (Trustee’s Declaration) at 70 and 72 (2015 crop buy-sell “wheat

contracts” by GW Farms); 80, 96 and 112 (same, by Deseret Farms); at 89 (same, by

Frahm Farm); and 95 (same, by Peterson Farms). However, none of Trustee’s

Declarations provide similar “wheat contracts” in connection with SWW deliveries in

2016 by Defendants. And, there are documents submitted by Defendants that purport to

be storage settlements. See, e.g., Adv. Proc. No. 19-06010-TLM, Doc. No. 26

(Declaration of James Farmer of Deseret Farms at 4–7 and 13 (addressing 2016 storage

and settlement).




MEMORANDUM OF DECISION - 12
Case 19-06013-TLM      Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53         Desc Main
                                Document     Page 13 of 14




       B. Resolution

       Under the authorities earlier outlined, the Court should not be expected to mine

submissions to determine on its own the absence of genuine issue of material fact. The

burden, as noted, rests on the movant to establish there is no genuine issue of disputed

fact. Here, while Defendants and Trustee filed Statements alleging undisputed facts

supporting their motions, the responses to those Statements manifest significant material

dispute. Moreover, the Millsap Declarations create their own factual questions, which

are not resolved by the other declarations, nor assuaged by counsels’ competing

arguments.

       As this Court stated when denying competing motions for summary judgment in

Gugino v. Clark’s Crystal Springs Ranch, LLC (In re Clark), 2014 WL 2895428, *2

(Bankr. D. Idaho June 25, 2014):

       [T]he Court determines that to grant summary judgment to either party would
       require the Court to make impermissible credibility determinations, to make
       inappropriate inferences favoring the respective movant, or to disregard
       information provided by the opponent that creates disputed facts.

So, too, here. The Court’s decision in Reynard is also apropos:

       There is much in this case that could be debated, as evidenced by the briefing
       and arguments of the parties. However, the fundamental question presented
       under the Motion is whether there is an absence of any genuine issue of
       material fact, and that the undisputed facts require judgment as a matter of
       law. Precious few factually complicated cases meet this mark. The instant
       case is not one of them. Since testimonial credibility and weight are
       manifestly at issue, summary judgment is not appropriate.

Reynard, 2019 WL 1510335 at *5.



MEMORANDUM OF DECISION - 13
Case 19-06013-TLM      Doc 45    Filed 03/09/20 Entered 03/09/20 14:09:53          Desc Main
                                Document     Page 14 of 14



CONCLUSION

       For the foregoing reasons, the Court finds and concludes both motions will be

denied. While it has outlined several of the disputes, of fact and law, that appear to be

implicated by the motions and their supporting and opposing submissions, the Court has

reached no conclusions and has not reached or made any factual findings. None should

be assumed from the very summary outline above. In Zazzali v. Goldsmith (In re DBSI

Inc.), 2013 WL 1498365, *5 (Bankr. D. Idaho Apr. 11, 2013), this Court explained:

       Much as the case where a motion for summary judgment is denied, a court
       that will later conduct a bench trial in that same cause is well advised to keep
       discussion of facts in its ruling to a minimum, thus avoiding commentary or
       characterization that might lead the parties to assume (erroneously, of course)
       that decisions have been reached on the facts prior to the presentation of
       evidence.

The Court has attempted to keep its necessary discussion of the context of this dispute

free from any such suggestion.

       An order will be entered on this Decision in each of these five adversary

proceedings denying both Trustee’s and Defendants’ summary judgment motions.

DATED: March 9, 2020


                                     _________________________
                                     TERRY L. MYERS
                                     U.S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION - 14
